Citation Nr: 9921824	
Decision Date: 08/04/99    Archive Date: 08/12/99

DOCKET NO.  96-48 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
renal cancer, claimed as secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

L.A. Howell, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1961 to May 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which found that new and material evidence had not 
been submitted to reopen a claim for entitlement to service 
connection for renal cancer secondary to Agent Orange 
exposure.

As a technical legal matter, the only issue over which the 
Board clearly has appellate jurisdiction is set forth on the 
title page.  Nonetheless, the Board notes that the RO denied 
entitlement to service connection for post traumatic stress 
disorder (PTSD) and for a heart condition by rating decision 
dated in May 1998.  The veteran "disagreed" with the rating 
decision but at the same time indicated essentially that he 
could not recall starting the claims.  Thereafter, the RO 
determined that the veteran's correspondence was not a valid 
notice of disagreement as he denied knowledge of the claims.  
However, it is not clear to the Board whether the veteran 
actually intends to withdraw the claims.  If the veteran, in 
fact, does not intend to withdraw the claims, it appears to 
the Board that a statement of the case is in order.  See Pond 
v. West, 12 Vet. App. 341 (1999); Manlicon v. West, 12 Vet. 
App. 238 (1999).  On the other hand, if he desires to 
withdraw the claims, he should specifically do so in writing 
to the RO.  Accordingly, for the reasons set forth above, the 
issues of service connection for PTSD and for a heart 
condition are referred to the RO for the purpose of 
contacting the veteran with regard to clarification of this 
matter, and then, as indicated, appropriate action.

FINDINGS OF FACT

1.  The RO denied entitlement to service connection for renal 
cancer by rating decision dated in March 1995 on the basis 
that it was not a cancer associated with herbicide exposure.  
He was also informed that the cancer was not shown in service 
or within 1 year after separation.  He was notified of the 
decision but did not appeal.  

2.  The RO's March 1995 decision represents the last final 
disallowance of entitlement to service connection for renal 
cancer secondary to Agent Orange exposure or on any basis.

3.  The evidence submitted subsequent to the RO's March 1995 
decision, which includes essentially medical evidence of the 
veteran's on-going treatment for renal cancer, in an attempt 
to reopen the veteran's claim for service connection is 
cumulative and redundant of evidence on file at the time the 
denial decision was made.


CONCLUSION OF LAW

The evidence submitted subsequent to the RO's March 1995 
rating decision denying entitlement to service connection for 
renal cancer is essentially duplicative of evidence already 
submitted; therefore, is not new and the veteran's claim has 
not been reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991 & 
Supp. 1999); 38 C.F.R. § 3.156 (1998); Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1999).  
If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1998).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (1998).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991 & Supp. 1999); 38 C.F.R. § 3.303(d) (1998).  The Board 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
case, or whether the preponderance of the evidence is against 
the claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

However, unappealed rating decisions are final with the 
exception that a claim may be reopened by submission of new 
and material evidence.  38 U.S.C.A. §§ 5108, 7105 (West 1991 
& Supp. 1999); 38 C.F.R. § 3.156 (1998).  However, when a 
veteran seeks to reopen a claim based on new evidence, the 
Board must first determine whether the veteran has submitted 
new and material evidence.  Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 
(1996).

New and material evidence is defined as evidence not 
previously submitted which bears directly and substantively 
on the matter under consideration.  It can be neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156 
(1998); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  If the Board determines that new and material 
evidence has been added to the record, the claim is reopened 
and the Board must determine whether, based upon all the 
evidence and presuming its credibility, the claim as reopened 
is well grounded.  See Elkins v. West, 12 Vet. App. 209 
(1999); Winters v. West, 12 Vet. App. 203 (1999). 

Historically, the veteran filed his initial claim for 
entitlement to service connection for renal cancer secondary 
to Agent Orange exposure in June 1994, which was denied by 
rating decision dated in March 1995 on the basis that renal 
cancer was not a cancer associated with herbicide exposure.  
It was also noted that evidence on file did not show the 
cancer in service or within 1 year following separation from 
service.  He was notified of the decision but did not appeal.  
In making that decision, the RO reviewed the veteran's 
hospital report and outpatient treatment records.  In July 
1996, the veteran filed the current application to reopen 
that claim that is now on appeal.  It is not contended or 
shown by evidence submitted since the prior denial that the 
cancer was present in service or within 1 year following 
service separation.

In support of his claim, the veteran submitted additional 
outpatient treatment records, radiographic reports, operative 
note, and duplicates of his hospitalization report at the 
time of cancer surgery.  For purposes of the regulations, the 
Board finds that this evidence is essentially cumulative and 
redundant of evidence previously submitted as it continues to 
show that the veteran has renal cancer, for which he has 
already been denied service connection.  That it is more 
detailed than that previously submitted does not change the 
analysis because it adds no new information to that which was 
already known at the time of the original decision.  There is 
no competent opinion in the evidence that suggests the cancer 
is due to Agent Orange exposure, or other in-service 
occurrence or event.  Because the evidence is not new, the 
Board need not reach the issue of whether the evidence is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

The Board has also considered the veteran's and his wife's 
testimony at a personal hearing in April 1997.  There, the 
veteran testified that while in Vietnam he unloaded aircraft 
approximately 100 yards from where Agent Orange was loaded 
onto a C-123.  He was uncertain if he had actually unloaded 
any barrels of Agent Orange himself.  He also related that he 
was in quite a few places in Vietnam and could have been in 
an area that was sprayed.  His wife, a nurse, testified that 
the veteran was diagnosed with kidney cancer in April 1994.  
He reported some precancerous flare-ups in his mouth and 
rectum.  His wife reflected that the veteran's father had had 
prostate cancer.  The veteran remarked that he thought the 
Agent Orange caused his kidney cancer because things ingested 
into the body would go through the kidney and he ate locally 
grown food in Vietnam.  

Although the veteran testified as to possible exposure to 
Agent Orange, his testimony is repetitive and, as to exposure 
to Agent Orange, is conceded under the regulations as he 
served in the Republic of Vietnam during the appropriate time 
period.  By all accounts, the RO considered the veteran's 
service records at the time of the time of the original 
decision.  Accordingly, the Board concludes that the evidence 
submitted at the personal hearing is essentially duplicative 
of evidence previously considered by the RO, and is therefore 
not "new" to reopen his claim as required under the 
applicable statutory and regulatory provisions.

The Board notes that during the pendency of the veteran's 
appeal, the United States Court of Appeals for the Federal 
Circuit overturned the test for "new and material" 
evidence, particularly as to "material" evidence.  See 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The now-
current standard for the submission of new and material 
evidence was not in effect at the time of the original RO 
decision.  However, because the veteran's evidence is 
essentially duplicative of evidence previously submitted, the 
Board finds that due process does not require that the case 
be remanded for consideration and readjudication by the RO 
under the guidance provided in Hodge.  That is, since the 
evidence is not "new", there is no need for additional 
adjudication.  The definition of "new" evidence is 
essentially unchanged by Hodge.


	(CONTINUED ON NEXT PAGE)





ORDER

New evidence having not been submitted, the claim for 
entitlement to service connection for renal cancer secondary 
to Agent Orange exposure is not reopened and the benefits 
sought are denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeal

 

